PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/665036
Filing Date: 31 Jul 2017
Appellant(s): Daulton, Jeffrey, W.



__________________
Christopher Max Colice
For Appellant





EXAMINER’S ANSWER

             This is in response to the appeal brief filed November 18, 2020.





1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated June 23, 2020 from which the appeal is taken is being maintained by the Examiner.

The following ground(s) of rejection are applicable to the appealed claims.

a) Claims 1-3, 6-10, 14, 20-26 and 29-34 rejected under 35 U.S.C. 103 as obvious over Burnham et al. (U.S. PGPub. No. 8124505), hereinafter “Burnham”, in view of Kamp et al. (U.S. PGPub. No. 20160181111), hereinafter “Kamp”, and Donnelly et al. (U.S. PGPub. No. 20110139748), hereinafter “Donnelly”:--Claims 1, 2, 3, 7, 8, 31, 32, 33, 34: Burnham teaches a method for fabricating a semiconductor device, comprisingproviding an AlGaN barrier layer 1310 on a GaN layer 1320 (Fig. 13a);selectively etching the AlGaN barrier layer 1310 by using a two-stage ALE etching process (Fig. 13b; Col. 3, Lines 31-37;Col. 6, Lines 8-25; Col. 9, Lines 6-25), wherein the two-stage ALE etching process comprises         (a)   introducing oxygen plasma to the substrate to oxidize the AlGaN barrier layer 1310, then         (b)  introducing BCl3 plasma to the substrate to etch the formed oxide layer, and then3 acts as a reducing gas in the etching.  Burnham is silent about the apparatus used for the etching or the process steps between the above steps.Kamp teaches a two-stage etching process, comprising (Fig. 1)        (i) loading a substrate to be etched into a process chamber        (ii) flowing a first gas into the chamber        (iii) form the first gas into a plasma        (iv) stopping the flow of the first gas        (v) flowing a second gas into the chamber        (vi) form the second gas into a plasma        (vii) stopping the flow of the second gas        wherein the plasma is generated by using a remote TCP power supply (Fig. 3, [0015, 0024]), and the pressure in the chamber is regulated by using a vacuum pump and a pressure regulator to remove byproducts from the chamber ([0018], Fig. 3).  It is noted that TCP (Transformer Coupled Plasma) is a type of ICP (Inductive Coupled Plasma).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use the apparatus taught by Kamp above to perform the two-stage etching process of Burnham because Burnham is silent about the apparatus used for the etching, and Kamp teaches that such apparatus may be used.  Thus, introducing oxygen plasma would comprise flowing 3 plasma would comprise flowing BCl3 gas into the chamber, then generate the BCl3 plasma by using the TCP power supply, and stopping the flow of BCl3 gas.         Kamp further teaches that, after the etch gas, i.e. BCl3 is flowed into the chamber ([0023]), “The etch gas is formed into a plasma (step 112).  In this example, TCP power at 13.5 MHz is provided to form the etch gas into a plasma.  The etch layer 204 is etched by the plasma.  A bias of 0-3000 volts is provided.  When the desired etching is completed by the plasma, the flow of the etch gas is stopped (step 116)” ([0024]).  Since the plasma is formed by using the TCP power (Label 351 in Fig. 3) and Kamp does not disclose any application of RF power to the substrate, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to not applying any RF power to the substrate.  Since Kamp teaches to provide 0-3000 volts bias, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to apply 0 volts bias to the substrate.      It is noted that since the chamber is maintained at 100 mTorr by vacuum pump, a portion of the oxidizing gas introduced into the chamber would inevitably be pumped out of the chamber during step (a) and before the stopping of the flow of the oxidizing gas in step (iv).      Burnham as modified by Kamp teaches the invention as above.  Burnham and Kamp fail to teach introducing an inert gas into the chamber to purge the chamber prior to introducing BCl3 gas.3 gas because Donnelly teaches that this is a conventional step to avoid the unreacted BCl3 gas from etching in the subsequent step.        Although Burnham is silent about a temperature of the substrate during the etching, the substrate would inevitably be heated by the plasma, as evidenced by Hwang et al. (U.S. PGPub. No. 20020117471).  Hwang teaches that a wafer may be heated up to over 150°C from ion bombardment by a plasma prior to an etching (Claim 1, [0012-0015]).   --Claims 6, 20, 21, 23, 24, 29, 30:    Kamp further teaches to maintain the etched layer at -20 to 120°C ([0027]).  Kamp further teaches to heat the substrate to a temperature greater than 60°C ([0032]) to remove the byproducts.  Therefore, the temperature of the substrate is a result-effective variable, and it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to maintain the substrate at 60-120°C to remove the byproducts.  It is noted that this means the maintaining the substrate at 60-120°C is performed throughout the etching process, i.e. steps  (a) through (c) and (i) through (vii) above.  3 gas, such as angstroms of material per cycle (Col. 6, Lines 8-54).  Donnelly teaches that the time of step (i) and (ii) may be adjusted to produce an etching of one atomic layer per cycle ([0007]).  Therefore, the flow time is a result-effective variable, and it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to adjust the flow time of the oxygen and the BCl3 gas so that the etch rate is about 1 angstrom per second in step (ii)..

2) Response to Arguments
a) There is no distinction between Appellant’s invention as recited in Claim 1 and the teaching of Burnham modified by Kamp and Donnelly:         Burnham modified by Kamp and Donnelly discloses all 3 alleged distinctions that Appellant listed on page 16 of the Appeal Brief : etching without an external RF substrate bias, heating the substrate during etching to achieve a desired etch selectivity,    Furthermore, Burnham modified by Kamp and Donnelly discloses all features of Appellant’s invention as shown in Fig. 1B and 2B in the specification.

b) One of ordinary skill in the art would be motivated to use the plasma apparatus taught by Kamp in the invention of Burnham:        Burnham teaches a cyclical 2-stage plasma etching process (Col. 6, Lines 8-25) by using an ICP plasma (Col. 3, Line 43).  Burnham further discloses gas flow rates, chamber pressure, and RIE power (Col. 6, Lines 26-33), but does not disclose a bias RF power and is silent about the details of an apparatus that may be used; whereas Kamp teaches that the apparatus described in Fig. 3 (see below) may be used to perform such cyclical 2-stage TCP plasma etching process.  Thus, it would have been obvious to one of ordinary skill in the art to use the apparatus taught by Kamp to perform the cyclical 2-stage plasma etching process taught by Burnham.  It is noted that TCP plasma is a type of ICP plasma.
c) Kamp teaches applying no substrate RF bias power, and the oxidizing gas and the reducing gas would be ionized by TCP power without applying any such substrate RF bias power:        To facilitate discussion, Fig. 3 in the invention of Kamp is shown below:
    PNG
    media_image2.png
    907
    635
    media_image2.png
    Greyscale
TCP supply 351 configured to supply a radio frequency signal at 13.56 MHz” (paragraph 0016) and the “bias power supply 356 configured to supply an RF signal” (paragraph 0017).  Kamp further discloses that, with respect to the bias power supply 356,  “(t)he etch gas is formed into a plasma (step 112).  In this example, TCP power at 13.5 MHz is provided to form the etch gas into a plasma.  The etch layer 204 is etched by the plasma.  A bias of 0-3000 volts is provided.  When the desired etching is completed by the plasma, the flow of the etch gas is stopped (step 116)”( paragraph 0024).         Thus, Kamp clearly teaches that the etch gas is ionized to form the plasma (Label 324) by merely applying the TCP power supply 351.  Since Kamp teaches that the bias may be provided at 0 V, it would have been obvious to one of ordinary skill in the art, in a routine experimentation, to control the bias power supply 356 to provide zero bias power to the electrode 308.        Since there is no RF substrate bias, it would be inherent that this would decouple oxidation of the sample surface by the first plasma and decouple reduction of the sample surface by the second plasma from ion bombardment of the sample surface, thereby reducing damage to the sample surface caused by ion bombardment, as taught by Appellant (Lines 1-2 in Appeal Brief). 

d) One of ordinary skill in the art would be motivated to heat the substrate to a temperature that would result in an optimum etch selectivity in the invention of Burnham modified by Kamp:      Appellant’s argument that the cited prior arts fail to teach the Claim 1’s feature of heating the sample to a temperature based on an etch selectivity between a GaN layer and an AlGaN layer is not persuasive for the following reasons:First,- Although Appellant recites a GaN layer and an AlGaN layer in the claims, Appellant fails to recite any etching a GaN layer nor etching an AlGaN layer in the claims.- Appellant fails to recite any step that determine an etch selectivity relationship between a GaN layer and an AlGaN layer in the claims.- Appellant fails to recite any specific temperature value nor any specific etching selectivity value in the claims.         Therefore, the etch selectivity is interpreted as an inherent property of the etching, and actual etching of a GaN layer or an AlGaN layer is not required.    Secondly,- Burnham is silent about a temperature during the etching.  Kamp teaches to maintain the sample at -20 to 120°C by using a heater (Label 371 in Fig. 3 above) during the etching (para. 0031).  Therefore, one of ordinary skill in the art would be motivated to maintain the sample at -20 to 120°C during the etching, as taught by Kamp.  Since the temperature is a result-effective variable, it would have been obvious for one of ordinary skill in the art to adjust the temperature within this range to obtain an optimum result. - It is noted that the specification discloses that the etching would have a 1:1 etch thus etching at any temperature would inherently possess an etch selectivity between the GaN layer and the AlGaN layer, either at 1:1 or a large value, as taught by Appellant above.  As a result, since the sample would be heated by the ion bombardment by the plasma, as evidenced by Hwang et al., even Burnham alone would be sufficient in having the feature “heating the sample to a temperature based on an etch selectivity between a GaN layer and an AlGaN layer” because any temperature that the sample is heated would result in an etch selectivity, as taught by Appellant.          Regarding Appellant’s argument that the amount of heating by the plasma in Burnham would not produce a temperature high enough to result in etch selectivity between the GaN layer and an AlGaN layer, this argument contradicts the specification.  The specification clearly discloses that below 100°C “the etching will only etch GaN, but above it, both etch at roughly the same rate” (paragraph 0078).  Thus, etch selectivity occurs at any temperature, both above and below 100°C, as explained above.        Likewise, since the temperature range taught by Kamp, i.e. -20 to 120°C, overlaps the temperature range that Appellant disclosed to be selective to GaN, i.e. below 100°C, it would have been obvious for one of ordinary skill in the art, in routine experimentations, to perform the etching at a temperature that is selective to GaN, i.e. the AlGaN layer acts as an etch stop, as recited in Claim 34.

e) Burnham modified by Kamp and Donnelly teaches removing the oxidizing gas from the treatment chamber:inherent in the teaching of Burnham.         Secondly, Kamp also teaches to use an exhaust pump to maintain a particular pressure within the chamber (paragraph 0018).  This would remove an amount of the oxidizing gas from the chamber, as explained above.        Third, Donnelly teaches, when performing a 2-step etching, to purge the chamber with an inert gas to remove excess first reactant after the first step to avoid etching in the second step (paragraph 0007, 0035).  Thus, one of ordinary skill in the art would be motivated to purge the chamber using an inert gas to remove any excess oxidizing gas after the introducing oxygen plasma to the substrate to oxidize the AlGaN barrier layer 1310, and before the introducing BCl3 plasma to the substrate to etch the formed oxide layer in the invention of Burnham.        Regarding Appellant’s argument that “since the etching method in Burnham does not use CI2 gas, there would be no reason to include Donnelly’s purging step in Burnham’s etching method”, this argument is not persuasive.  The motivation for the purging step taught by Donnelly is to remove excess reactant in a process step to avoid unwanted reaction between that reactant and the other reactants in the subsequent step.  The excess reactant may be any gas that may cause the unwanted reaction, and is not limited to only Cl2.  One of ordinary skill in the art would be motivated to purge the excess oxidizing gas, as taught by Donnelly, after step (a) and before step (b) in the 3 plasma in step (b). 

f) One of ordinary skill in the art would obtain an etch rate of about 1 Angstrom per second, as recited in claim 14, when practicing the invention of Burnham modified by Kamp and Donnelly during routine experimentations:       Burnham emphasizes a need to improve the etch rate of AlGaN/GaN layer (Col. 6, Lines 1-25), and discloses that the etch rate for the reduction step can improve from 14 Angstrom/minute to about 25 Angstrom/minute by adjusting the O2 plasma time (Fig. 5) at very low RF power (Col. 6, Lines 26-54; Col. 7, Lines 42-52).   Burnham further teaches that the etch rates for AlGaN and GaN layer are substantially identical ( Col. 7, Lines 47-50), and that the very low power used during the BCl3 etching limits the etching to only the oxide layer formed during the O2 plasma step (Col. 6, Lines 49-52).       Burnham further emphasizes “(a) person skilled in the art will appreciate the oxidation rates and etch rates may vary with the plasma power.” (Col. 7, Lines 62-64).  Thus, Burnham clearly discloses the need to increase the etch rate, and the process parameters that may be adjusted, i.e. the O2 plasma duration and the amount of plasma power applied during oxidation step and etching step,  to make that happen.  Burnham obviously indicates that the etch rate may be increased further than shown in Fig. 5 by applying greater RF power during the O2 plasma oxidation step and during the BCl3 etching step.        It is noted that the etching process taught by Burnham modified by Kamp and Donnelly is identical to Appellant’s as shown in Fig. 1B and 2B in the specification; 2  and BCl3 , the temperature, i.e. ≥ 100°C, the ICP plasma, and the 2-stage oxidation/reduction cycle used in Burnham modified by Kamp and Donnelly are the same as shown in Fig. 1B and 2B in the specification.       Therefore, it would have been obvious for one of ordinary skill in the art, during routine experimentations, to adjust the RF power and O2 plasma duration when practicing the invention of Burnham modified by Kamp and Donnelly to improve the etch rate, such as to about 1 Angstrom per second.  
For the above reasons, it is believed that the rejections should be sustained. 

Respectfully submitted,

/THOMAS T PHAM/           Primary Examiner, Art Unit 1713                                                                                                                                                                                             

Conferees:
/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713                                                                                                                                                                                                                 
                                                                                                                                                                                               
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.